DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/14/2022.
No claims have been cancelled.
No claims have been added.  
Claims(s) 1-18 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Patent Documents citation #57 listed on IDS dated 7/14/2022 was not found in the file wrapper.  The Examiner has included the reference and noted the reference on the PTO-892.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/017,021, filed on 7/31/2018.  

Drawings
The drawings were received on 4/19/2022.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 12, notes “cccess” which appears to be misspelled.  The Examiner suggests changing to “access”, or something similar.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  claim 7, line 13, notes “cccess” which appears to be misspelled.  The Examiner suggests changing to “access”, or something similar.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13, line 12, notes “cccess” which appears to be misspelled.  The Examiner suggests changing to “access”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. US 20160198500 (U.S. Patent Documents citation #31 listed on IDS dated 7/14/2022 in view of Choi et al. US 20090154436 and in further view of Park et al. US 20150189673 (U.S. Patent Documents citation #23 listed on IDS dated 7/14/2022) and Ryu et al. US 20170127298 (U.S. Patent Documents citation #37 listed on IDS dated 7/14/2022).

As to claim 1:
Merlin et al. discloses:
A communication method, comprising: 
receiving, by a station, an acknowledgement frame from an access point;
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)
(where
“value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU”/”AP” maps to “receiving, by a station, an acknowledgement frame from an access point”, where “communicated to the STA...in the ACK/BA” maps to “receiving, by a station, an acknowledgement frame”, where “communicated” maps to “receiving”, “STA” maps to “station”, “ACK/BA” maps to “acknowledgement frame”, “in response to UL”/”AP” maps to “from an access point”,

starting, by the station, a timer to count a time period when the acknowledgement frame is received; and one of the following occurs:
(“For example, if the UL MU PPDU transmission is successful, the STA will reset the contention window value corresponding to the TID of the transmitted PPDU or the granted TXOP, and the STA will restart another backoff countdown according to the contention window and other EDCA parameters. Alternatively, if the UL MU PPDU transmission is not successful, the STA will increase the contention window value for the TID of the transmitted PPDU and restart another backoff countdown according to the contention window and other EDCA parameters.”; Merlin et al.; 0097)
(where
“restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA”/”backoff countdown according to the contention window” maps to “starting, by the station, a timer to count a time period when the acknowledgement frame is received”, where “restart” maps to “start”, “STA” maps to “station”, “backoff countdown counter”/”contention window” maps to “a timer to count a time period”, where “backoff countdown counter” maps to “timer”, “countdown” maps to “count”, “contention window” maps to “time period”

when the station receives a trigger frame from the access point within the time period, sending, by the station on uplink transmission resource, uplink transmission data to the access point, wherein the trigger frame carries information about the uplink transmission resource; or 
(“According to certain aspects, an MU-operating STA that is allowed to contend for access to the medium may receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure for transmitting an SU PPDU. In such cases, the STAs ongoing backoff countdown may be affected by the reception of the CTX that grants the UL TXOP.”; Merlin et al.; 0088)
(where
“receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure”/”contention window” maps to “when the station receives a trigger frame from the access point within the time period”, where “receiver a trigger” maps to “receive a trigger frame”, “from AP” maps to “from the access point”, “while...performing the backoff procedure”/”contention window” maps to “within the time period”
“AP granting an UL MU TXOP” maps to “wherein the trigger frame carries information about the uplink transmission resource”, where “UL MU TXOP” maps to “uplink transmission resource”, “granting” maps to “carries information”

Merlin et al. teaches a STA receiving a ACK/BA response from an AP, where the ACK/BA includes information associated with a value which is used for initializing a backoff countdown counter associated with a contention window and teaches receiving a trigger/CTX message from the AP which grants UL MU TXOP.
      
Merlin et al. as described above does not explicitly teach:
when the station has not received the trigger frame from the access point within the time period, accessing, by the station within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA); or 
when the station has not received the trigger frame from the access point within the time period, accessing, by the station after the time period, a channel in a second contention access manner that is based on the CSMA/CA.

However, Choi et al. further teaches a priority/threshold capability which includes:
when the station has not received the trigger frame from the access point within the time period, accessing, by the station within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA); or 
 (“If, as a result of the determination in step S660, the STS control frame has not been received”; Choi et al.; 0099)
(“To this end, the priority frame contention control unit 540 of the MAPs 211 to 213 creates a stop to send (hereinafter referred to as `STS`) control frame for limiting creation of new priority frames and broadcasts the STS control frame around. The STS control frame uses a reserved area value of a duration/ID field within a request to send (hereinafter referred to as `RTS`) control frame by newly defining the reserved area value.”; Choi et al.; 0053)
(“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW (S690).”; Choi et al.; 0101)
(“At this time, the AIFS is a previously set value for contention and transmission of priority frames and has a value smaller than a general frame space (distributed coordinate function interframe space (DIFS or DCF IFS)).”; Choi et al.; 0049)
(“When communicating with general MPs that do not employ the method of distinguishing priorities and then transmitting priority frames and general frames separately as described above, there is a possibility that collision with the general frames may occur in the transmission section of the priority frames. In this case, the priority frames can have a priority in acquiring a transmission opportunity in a situation in which the priority frames can contend with the general frames according to a channel contention characteristic of the priority frames, that is, the AIFS, the minimum value (CWmin) of the transmission contention window (CW), and the maximum value (CWmax) of the transmission contention window (CW).”; Choi et al.; 0061)
 (where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW”/”AIFS”/”DCF”/”channel contention” maps to “accessing, by the station within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA)”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Park et al. teaches “AIFS” is associated with EDCA (Park et al.; 0121) and Ryu et al. teaches EDCA is associated with “CSMA/CA” (Ryu et al.; 0056)

when the station has not received the trigger frame from the access point within the time period, accessing, by the station after the time period, a channel in a second contention access manner that is based on the CSMA/CA.
(“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820).”; Choi et al.; 00109)
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method.”; Choi et al.; 0060)
(where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820)”/”A contention method in the general frame contention/transmission section 252 employs the existing DCF method”/”channel contention”  maps to “accessing, by the station after the time period, a channel in a second contention access manner that is based on the CSMA/CA”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Ryu et al. teaches “DCF” is associated with “CSMA/CA” (Ryu et al.; 0056)

       	Choi et al. teaches not receiving a STS/control frame which uses a reserved area value within a RTS control frame, where as a result of not receiving the STS/control frame performing contention transmission of priority frames associated with a threshold and teaches communication of general frame contention/transmission mode after priority frame contention/transmission has completed.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority/threshold capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the priority/threshold capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 3:
Merlin et al. discloses:
when the station has receives the trigger frame from the access point within the time period, updating, by the station, a value of the timer.
(“According to certain aspects, the STA may adjust the backoff countdown based, at least in part, on success of failure of an MU transmission triggered by the trigger frame. In one example the backoff procedure may be restarted as if the UL MU PPDU transmission was the result of the completion of the previously ongoing backoff procedure, according to EDCA rules.”; Merlin et al.; 0096)
(“According to certain aspects, the trigger may indicate one or more backoff parameters for contention based access to the medium. The STA may start a backoff countdown timer. In an example implementation, the AP may indicate a deterministic backoff.”; Merlin et al.; 0090)

As to claim 4:
Merlin et al. as described above does not explicitly teach:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.

However, Choi et al. further teaches a decrease capability which includes:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method. Accordingly, the transmission frames D11 and D12 wait for as long as the DIFS, decrease the back-off timer in the transmission contention windows (CW) 264 and 265, and acquire a transmission right when the back-off timer value becomes `0`. Further, in order to minimize the transmission limit of general frames due to transmission of priority frames, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) is set properly. Accordingly, the general frames can be transmitted for a specific period of time while guaranteeing QoS of the priority frames.”; Choi et al.; 0060)
(where FIG. 3 does not illustrated reception of a “trigger frame”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decrease capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the decrease capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 5:
Merlin et al. discloses:
wherein an initial value of the timer is specified by the access point. 
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)

As to claim 6:
Merlin et al. as described above does not explicitly teach:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.

However, Choi et al. further teaches a MAX capability which includes:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.
(“Further, since the STS control frame has been created due to an increase of the priority frames, the priority frame contention control unit 540 determines that a user's requirements for transmission of priority frames has increased and increases the priority frame transmission time limit value (RTXOPlimit), which has been previously set, step-by-step, thus providing efficient QoS. The priority frame transmission time limit value (RTXOPlimit) varies step-by-step within a section between a maximum value (MAX) 255 and a minimum value (MIN) 254. At this time, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) may have an influence on a general frame transmission section, which is subsequent to the transmission of the priority frames and is therefore set within a range in which transmission of general frames is guaranteed to a minimum extent.”; Choi et al.; 0057)
(FIG. 3 illustrates “priority frame contention transmission section” and “general frame contention transmission section” where the disparity between the two is based on “MIN 254” and “MAX 255” where it is considered design choice to satisfy “therefore set within a range in which transmission of general frames is guaranteed to a minimum extent”, such that “priority frame contention transmission section” is larger than “general frame contention transmission section” which maps to “larger”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAX capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the MAX capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 7:
Merlin et al. discloses:
A communication apparatus, comprising:
at least one processor; and
a memory, configured to store computer readable instructions, which when executed by the least one processor, cause the communication apparatus to:
receive an acknowledgement frame from an access point; 
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)
(where
See FIG. 2 for “processor”, “memory”, etc.
“value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU”/”AP” maps to “receiving, by a station, an acknowledgement frame from an access point”, where “communicated to the STA...in the ACK/BA” maps to “receiving, by a station, an acknowledgement frame”, where “communicated” maps to “receiving”, “STA” maps to “station”, “ACK/BA” maps to “acknowledgement frame”, “in response to UL”/”AP” maps to “from an access point”,

start a timer to count a time period when the acknowledgement frame is received; and one of the following: 
 (“For example, if the UL MU PPDU transmission is successful, the STA will reset the contention window value corresponding to the TID of the transmitted PPDU or the granted TXOP, and the STA will restart another backoff countdown according to the contention window and other EDCA parameters. Alternatively, if the UL MU PPDU transmission is not successful, the STA will increase the contention window value for the TID of the transmitted PPDU and restart another backoff countdown according to the contention window and other EDCA parameters.”; Merlin et al.; 0097)
(where
“restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA”/”backoff countdown according to the contention window” maps to “starting, by the station, a timer to count a time period when the acknowledgement frame is received”, where “restart” maps to “start”, “STA” maps to “station”, “backoff countdown counter”/”contention window” maps to “a timer to count a time period”, where “backoff countdown counter” maps to “timer”, “countdown” maps to “count”, “contention window” maps to “time period”

when the communication apparatus receives a trigger frame from the access point within the time period, send, uplink transmission data to the access point on uplink transmission resource, wherein the trigger frame carries information about the uplink transmission resource; or 
 (“According to certain aspects, an MU-operating STA that is allowed to contend for access to the medium may receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure for transmitting an SU PPDU. In such cases, the STAs ongoing backoff countdown may be affected by the reception of the CTX that grants the UL TXOP.”; Merlin et al.; 0088)
(where
“receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure”/”contention window” maps to “when the station receives a trigger frame from the access point within the time period”, where “receiver a trigger” maps to “receive a trigger frame”, “from AP” maps to “from the access point”, “while...performing the backoff procedure”/”contention window” maps to “within the time period”
“AP granting an UL MU TXOP” maps to “wherein the trigger frame carries information about the uplink transmission resource”, where “UL MU TXOP” maps to “uplink transmission resource”, “granting” maps to “carries information”

Merlin et al. teaches a STA receiving a ACK/BA response from an AP, where the ACK/BA includes information associated with a value which is used for initializing a backoff countdown counter associated with a contention window and teaches receiving a trigger/CTX message from the AP which grants UL MU TXOP.
      
Merlin et al. as described above does not explicitly teach:
when the communication apparatus has not received the trigger frame from the access point within the time period, accessing, within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA), or 
when the station has not received the trigger frame from the access point within the time period, accessing, after the time period, a channel in a second contention access manner that is based on the CSMA/CA.

However, Choi et al. further teaches a priority/threshold capability which includes:
when the communication apparatus has not received the trigger frame from the access point within the time period, accessing, within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA), or 
 (“If, as a result of the determination in step S660, the STS control frame has not been received”; Choi et al.; 0099)
(“To this end, the priority frame contention control unit 540 of the MAPs 211 to 213 creates a stop to send (hereinafter referred to as `STS`) control frame for limiting creation of new priority frames and broadcasts the STS control frame around. The STS control frame uses a reserved area value of a duration/ID field within a request to send (hereinafter referred to as `RTS`) control frame by newly defining the reserved area value.”; Choi et al.; 0053)
(“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW (S690).”; Choi et al.; 0101)
(“At this time, the AIFS is a previously set value for contention and transmission of priority frames and has a value smaller than a general frame space (distributed coordinate function interframe space (DIFS or DCF IFS)).”; Choi et al.; 0049)
(“When communicating with general MPs that do not employ the method of distinguishing priorities and then transmitting priority frames and general frames separately as described above, there is a possibility that collision with the general frames may occur in the transmission section of the priority frames. In this case, the priority frames can have a priority in acquiring a transmission opportunity in a situation in which the priority frames can contend with the general frames according to a channel contention characteristic of the priority frames, that is, the AIFS, the minimum value (CWmin) of the transmission contention window (CW), and the maximum value (CWmax) of the transmission contention window (CW).”; Choi et al.; 0061)
 (where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW”/”AIFS”/”DCF”/”channel contention” maps to “accessing, by the station within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA)”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Park et al. teaches “AIFS” is associated with EDCA (Park et al.; 0121) and Ryu et al. teaches EDCA is associated with “CSMA/CA” (Ryu et al.; 0056)

when the station has not received the trigger frame from the access point within the time period, accessing, after the time period, a channel in a second contention access manner that is based on the CSMA/CA.
(“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820).”; Choi et al.; 00109)
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method.”; Choi et al.; 0060)
(where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820)”/”A contention method in the general frame contention/transmission section 252 employs the existing DCF method”/”channel contention”  maps to “accessing, by the station after the time period, a channel in a second contention access manner that is based on the CSMA/CA”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Ryu et al. teaches “DCF” is associated with “CSMA/CA” (Ryu et al.; 0056)

       	Choi et al. teaches not receiving a STS/control frame which uses a reserved area value within a RTS control frame, where as a result of not receiving the STS/control frame performing contention transmission of priority frames associated with a threshold and teaches communication of general frame contention/transmission mode after priority frame contention/transmission has completed.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority/threshold capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the priority/threshold capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 9:
Merlin et al. discloses:
when the station has receives the trigger frame from the access point within the time period, updating, by the station, a value of the timer.
(“According to certain aspects, the STA may adjust the backoff countdown based, at least in part, on success of failure of an MU transmission triggered by the trigger frame. In one example the backoff procedure may be restarted as if the UL MU PPDU transmission was the result of the completion of the previously ongoing backoff procedure, according to EDCA rules.”; Merlin et al.; 0096)
(“According to certain aspects, the trigger may indicate one or more backoff parameters for contention based access to the medium. The STA may start a backoff countdown timer. In an example implementation, the AP may indicate a deterministic backoff.”; Merlin et al.; 0090)

As to claim 10:
Merlin et al. as described above does not explicitly teach:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.

However, Choi et al. further teaches a decrease capability which includes:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method. Accordingly, the transmission frames D11 and D12 wait for as long as the DIFS, decrease the back-off timer in the transmission contention windows (CW) 264 and 265, and acquire a transmission right when the back-off timer value becomes `0`. Further, in order to minimize the transmission limit of general frames due to transmission of priority frames, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) is set properly. Accordingly, the general frames can be transmitted for a specific period of time while guaranteeing QoS of the priority frames.”; Choi et al.; 0060)
(where FIG. 3 does not illustrated reception of a “trigger frame”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decrease capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the decrease capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 11:
Merlin et al. discloses:
wherein an initial value of the timer is specified by the access point. 
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)

As to claim 12:
Merlin et al. as described above does not explicitly teach:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.

However, Choi et al. further teaches a MAX capability which includes:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.
(“Further, since the STS control frame has been created due to an increase of the priority frames, the priority frame contention control unit 540 determines that a user's requirements for transmission of priority frames has increased and increases the priority frame transmission time limit value (RTXOPlimit), which has been previously set, step-by-step, thus providing efficient QoS. The priority frame transmission time limit value (RTXOPlimit) varies step-by-step within a section between a maximum value (MAX) 255 and a minimum value (MIN) 254. At this time, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) may have an influence on a general frame transmission section, which is subsequent to the transmission of the priority frames and is therefore set within a range in which transmission of general frames is guaranteed to a minimum extent.”; Choi et al.; 0057)
(FIG. 3 illustrates “priority frame contention transmission section” and “general frame contention transmission section” where the disparity between the two is based on “MIN 254” and “MAX 255” where it is considered design choice to satisfy “therefore set within a range in which transmission of general frames is guaranteed to a minimum extent”, such that “priority frame contention transmission section” is larger than “general frame contention transmission section” which maps to “larger”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAX capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the MAX capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 13:
Merlin et al. discloses:
A non-transitory computer readable storage medium, comprising computer readable instructions, which when executed by at least one processor comprised in a communication apparatus, cause the communication apparatus to:
receive an acknowledgement frame from an access point;; 
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)
(where
See FIG. 2 for “processor”, “memory”, etc.
“value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU”/”AP” maps to “receiving, by a station, an acknowledgement frame from an access point”, where “communicated to the STA...in the ACK/BA” maps to “receiving, by a station, an acknowledgement frame”, where “communicated” maps to “receiving”, “STA” maps to “station”, “ACK/BA” maps to “acknowledgement frame”, “in response to UL”/”AP” maps to “from an access point”,

start a timer to count a time period when the acknowledgement frame is received; and one of the following: 
 (“For example, if the UL MU PPDU transmission is successful, the STA will reset the contention window value corresponding to the TID of the transmitted PPDU or the granted TXOP, and the STA will restart another backoff countdown according to the contention window and other EDCA parameters. Alternatively, if the UL MU PPDU transmission is not successful, the STA will increase the contention window value for the TID of the transmitted PPDU and restart another backoff countdown according to the contention window and other EDCA parameters.”; Merlin et al.; 0097)
(where
“restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA”/”backoff countdown according to the contention window” maps to “starting, by the station, a timer to count a time period when the acknowledgement frame is received”, where “restart” maps to “start”, “STA” maps to “station”, “backoff countdown counter”/”contention window” maps to “a timer to count a time period”, where “backoff countdown counter” maps to “timer”, “countdown” maps to “count”, “contention window” maps to “time period”

when the communication apparatus receives a trigger frame from the access point within the time period, send, uplink transmission data to the access point on uplink transmission resource, wherein the trigger frame carries information about the uplink transmission resource; or 
 (“According to certain aspects, an MU-operating STA that is allowed to contend for access to the medium may receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure for transmitting an SU PPDU. In such cases, the STAs ongoing backoff countdown may be affected by the reception of the CTX that grants the UL TXOP.”; Merlin et al.; 0088)
(where
“receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure”/”contention window” maps to “when the station receives a trigger frame from the access point within the time period”, where “receiver a trigger” maps to “receive a trigger frame”, “from AP” maps to “from the access point”, “while...performing the backoff procedure”/”contention window” maps to “within the time period”
“AP granting an UL MU TXOP” maps to “wherein the trigger frame carries information about the uplink transmission resource”, where “UL MU TXOP” maps to “uplink transmission resource”, “granting” maps to “carries information”

Merlin et al. teaches a STA receiving a ACK/BA response from an AP, where the ACK/BA includes information associated with a value which is used for initializing a backoff countdown counter associated with a contention window and teaches receiving a trigger/CTX message from the AP which grants UL MU TXOP.
      
Merlin et al. as described above does not explicitly teach:
when the communication apparatus has not received the trigger frame from the access point within the time period, accessing, within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA), or 
when the station has not received the trigger frame from the access point within the time period, accessing, after the time period, a channel in a second contention access manner that is based on the CSMA/CA.

However, Choi et al. further teaches a priority/threshold capability which includes:
when the communication apparatus has not received the trigger frame from the access point within the time period, accessing, within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA), or 
 (“If, as a result of the determination in step S660, the STS control frame has not been received”; Choi et al.; 0099)
(“To this end, the priority frame contention control unit 540 of the MAPs 211 to 213 creates a stop to send (hereinafter referred to as `STS`) control frame for limiting creation of new priority frames and broadcasts the STS control frame around. The STS control frame uses a reserved area value of a duration/ID field within a request to send (hereinafter referred to as `RTS`) control frame by newly defining the reserved area value.”; Choi et al.; 0053)
(“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW (S690).”; Choi et al.; 0101)
(“At this time, the AIFS is a previously set value for contention and transmission of priority frames and has a value smaller than a general frame space (distributed coordinate function interframe space (DIFS or DCF IFS)).”; Choi et al.; 0049)
(“When communicating with general MPs that do not employ the method of distinguishing priorities and then transmitting priority frames and general frames separately as described above, there is a possibility that collision with the general frames may occur in the transmission section of the priority frames. In this case, the priority frames can have a priority in acquiring a transmission opportunity in a situation in which the priority frames can contend with the general frames according to a channel contention characteristic of the priority frames, that is, the AIFS, the minimum value (CWmin) of the transmission contention window (CW), and the maximum value (CWmax) of the transmission contention window (CW).”; Choi et al.; 0061)
 (where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“If, as a result of the determination in step S680, the priority transmission time has not exceeded the threshold, a contention process is performed using an AIFS, which is previously set in order to send a next priority frame, and a back-off timer within a transmission contention window CW”/”AIFS”/”DCF”/”channel contention” maps to “accessing, by the station within the time period, a channel in a first contention access manner that is based on carrier sense multiple cccess with collision avoidance (CSMA/CA)”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Park et al. teaches “AIFS” is associated with EDCA (Park et al.; 0121) and Ryu et al. teaches EDCA is associated with “CSMA/CA” (Ryu et al.; 0056)

when the station has not received the trigger frame from the access point within the time period, accessing, after the time period, a channel in a second contention access manner that is based on the CSMA/CA.
(“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820).”; Choi et al.; 00109)
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method.”; Choi et al.; 0060)
(where
“determination in step S660, the STS control frame has not been received”/”MAP” maps to “when the station has not received the trigger frame from the access point”, where “STS control frame” maps to “trigger frame”, “MAP” maps to “access point”
“After the priority frame contention/transmission section 251 is finished, a general frame contention/transmission mode begins (S810). In the transmission of general frames, contention and transmission are performed using an existing method (S820)”/”A contention method in the general frame contention/transmission section 252 employs the existing DCF method”/”channel contention”  maps to “accessing, by the station after the time period, a channel in a second contention access manner that is based on the CSMA/CA”, where “DCF” maps to “based on carrier sense multiple cccess with collision avoidance (CSMA/CA)” where Ryu et al. teaches “DCF” is associated with “CSMA/CA” (Ryu et al.; 0056)

       	Choi et al. teaches not receiving a STS/control frame which uses a reserved area value within a RTS control frame, where as a result of not receiving the STS/control frame performing contention transmission of priority frames associated with a threshold and teaches communication of general frame contention/transmission mode after priority frame contention/transmission has completed.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the priority/threshold capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the priority/threshold capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 15:
Merlin et al. discloses:
when the station has receives the trigger frame from the access point within the time period, updating, by the station, a value of the timer.
(“According to certain aspects, the STA may adjust the backoff countdown based, at least in part, on success of failure of an MU transmission triggered by the trigger frame. In one example the backoff procedure may be restarted as if the UL MU PPDU transmission was the result of the completion of the previously ongoing backoff procedure, according to EDCA rules.”; Merlin et al.; 0096)
(“According to certain aspects, the trigger may indicate one or more backoff parameters for contention based access to the medium. The STA may start a backoff countdown timer. In an example implementation, the AP may indicate a deterministic backoff.”; Merlin et al.; 0090)

As to claim 16:
Merlin et al. as described above does not explicitly teach:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.

However, Choi et al. further teaches a decrease capability which includes:
when the station has not received the trigger frame from the access point within the time period, progressively decreasing, by the station, the value of the timer during the time period.
(“When the priority frame contention/transmission section 251 is finished within the priority and general frame contention/transmission repetition section 250, the general frame contention/transmission section 252 begins. A contention method in the general frame contention/transmission section 252 employs the existing DCF method. Accordingly, the transmission frames D11 and D12 wait for as long as the DIFS, decrease the back-off timer in the transmission contention windows (CW) 264 and 265, and acquire a transmission right when the back-off timer value becomes `0`. Further, in order to minimize the transmission limit of general frames due to transmission of priority frames, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) is set properly. Accordingly, the general frames can be transmitted for a specific period of time while guaranteeing QoS of the priority frames.”; Choi et al.; 0060)
(where FIG. 3 does not illustrated reception of a “trigger frame”)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the decrease capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the decrease capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

As to claim 17:
Merlin et al. discloses:
wherein an initial value of the timer is specified by the access point. 
(“Since the AP knows which STAs are being polled and will be contending for access to the medium, a deterministic backoff indication enforced by the AP in the polling/triggering frame may be used to reduce contention. According to certain aspects, the AP may indicate the backoff counter per STA, or the backoff counter may be derived implicitly from the trigger information, or the backoff counter may be backoff counter may be linked to the STA association identifier (AID).”; Merlin et al.; 0091)
(“According to certain aspects, a STA may stop the current backoff procedure and restart a new backoff procedure initializing the backoff countdown counter to a value which is a function of the STA ID. The value may be communicated to the STA in the CTX itself, or in the ACK/BA in response to the UL MU PPDU, or may be a function of the STA AID, or may have been communicated to the STA at association or at MU-operation setup via a management frame.”; Merlin et al.; 0092)
	
As to claim 18:
Merlin et al. as described above does not explicitly teach:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.

However, Choi et al. further teaches a MAX capability which includes:
wherein a contention window (CW) of the first contention access manner is larger than a CW of the second contention access manner.
(“Further, since the STS control frame has been created due to an increase of the priority frames, the priority frame contention control unit 540 determines that a user's requirements for transmission of priority frames has increased and increases the priority frame transmission time limit value (RTXOPlimit), which has been previously set, step-by-step, thus providing efficient QoS. The priority frame transmission time limit value (RTXOPlimit) varies step-by-step within a section between a maximum value (MAX) 255 and a minimum value (MIN) 254. At this time, the maximum value (MAX) 255 of the priority frame transmission time limit value (RTXOPlimit) may have an influence on a general frame transmission section, which is subsequent to the transmission of the priority frames and is therefore set within a range in which transmission of general frames is guaranteed to a minimum extent.”; Choi et al.; 0057)
(FIG. 3 illustrates “priority frame contention transmission section” and “general frame contention transmission section” where the disparity between the two is based on “MIN 254” and “MAX 255” where it is considered design choice to satisfy “therefore set within a range in which transmission of general frames is guaranteed to a minimum extent”, such that “priority frame contention transmission section” is larger than “general frame contention transmission section” which maps to “larger”
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAX capability of Choi et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the MAX capability as taught by the processing/communication of Choi et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved communication (Merlin et al.; 0007) with improved efficiency (Choi et al.; Abstract) are achieved.

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. US 20160198500 (U.S. Patent Documents citation #31 listed on IDS dated 7/14/2022 in view of Choi et al. US 20090154436 and in further view of Park et al. US 20150189673 (U.S. Patent Documents citation #23 listed on IDS dated 7/14/2022) and Ryu et al. US 20170127298 (U.S. Patent Documents citation #37 listed on IDS dated 7/14/2022) and Chun et al. US 20170272138.

As to claim 2:      
Merlin et al. as described above does not explicitly teach:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.

However, Chun et al. further teaches an Ack/BSR capability which includes:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.
(“In addition, the AP may transmit the MU BA/Ack frame 3703 to the STAs that transmit the RA/BSR frame 3702 which is successfully received thereby as the response to the RA/BSR frame 3702 after the SIFS. In this case, the AP may transmit the MU BA/Ack frame 3703 and transmit the UL data trigger frame 3703 or the RA/BSR trigger frame 3703 after a predetermined time (for example, SIFS).”; Chun et al.; 0759)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ack/BSR capability of Chun et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the Ack/BSR capability as taught by the processing/communication of Chun et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved efficiency (Chun et al.; 0497) are achieved.

As to claim 8:      
Merlin et al. as described above does not explicitly teach:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.

However, Chun et al. further teaches an Ack/BSR capability which includes:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.
(“In addition, the AP may transmit the MU BA/Ack frame 3703 to the STAs that transmit the RA/BSR frame 3702 which is successfully received thereby as the response to the RA/BSR frame 3702 after the SIFS. In this case, the AP may transmit the MU BA/Ack frame 3703 and transmit the UL data trigger frame 3703 or the RA/BSR trigger frame 3703 after a predetermined time (for example, SIFS).”; Chun et al.; 0759)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ack/BSR capability of Chun et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the Ack/BSR capability as taught by the processing/communication of Chun et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved efficiency (Chun et al.; 0497) are achieved.

As to claim 14:      
Merlin et al. as described above does not explicitly teach:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.

However, Chun et al. further teaches an Ack/BSR capability which includes:
sending, by the station, a buffer size report to the access point before the acknowledgement frame is received from the access point.
(“In addition, the AP may transmit the MU BA/Ack frame 3703 to the STAs that transmit the RA/BSR frame 3702 which is successfully received thereby as the response to the RA/BSR frame 3702 after the SIFS. In this case, the AP may transmit the MU BA/Ack frame 3703 and transmit the UL data trigger frame 3703 or the RA/BSR trigger frame 3703 after a predetermined time (for example, SIFS).”; Chun et al.; 0759)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ack/BSR capability of Chun et al. into Merlin et al. By modifying the processing/communication of Merlin et al. to include the Ack/BSR capability as taught by the processing/communication of Chun et al. and including the teachings of Park et al./Ryu et al. associated with EDCA/CSMA/CA, the benefits of improved efficiency (Chun et al.; 0497) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160345362 – teaches not sending trigger frame until both access functions have decremented backoff timer to zero.
US 20150117233 – teaches starting a timer after receiving an acknowledgement (see para. 0070)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464